DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the pre-appeal brief filed on 6/23/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (6558338) in view of Since (D473,314) or Carkner (2008/0188782).

    PNG
    media_image1.png
    373
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    474
    media_image2.png
    Greyscale

Annotated fig 1 of Since
Annotated fig 10 of Carkner


With respect to claim 1, Wasserman discloses a compression garment system (Abstract, lines 1-4) comprising a compression therapy apparatus operably coupled to a compression garment (10, fig 1) to provide compression therapy to a patient (see col. 2 lines 34-39), a display (44, fig 1) comprising a graphical user interface (indicator) to display at least information related to the compression therapy (see col. 2, lines 48-50), and a controller (14, fig 1) comprising a processor (30, fig 1) and operably coupled to the compression therapy apparatus and the display (see col. 3, lines 10-16) and the controller allows the user to select a program (wave or sequential, see col. 3, lines 66-67)  comprising of sequence pressures (see col. 3, lines 63-65). 
Wasserman is silent regarding the controller configured to display a human-shaped graphical element on the graphical user interface and display a compression therapy graphical indication on the human-shaped graphical element indicative of the location of compression therapy deliverable by the compression therapy apparatus.  
However, Since or Carkner teach a controller (control unit, fig 1 of Since or 180, fig 10 of Carkner) configured to display a human-shaped graphical element (human on right side of unit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the controller of Wasserman to with the controller of Since or Carkner so as to provide the user with the a more customizable therapy.       
With respect to claims 2, the modified Wasserman that the compression therapy apparatus comprises a pump (20, fig 1 of Wasserman) operably coupled to at least one fluid cell of a compression garment to deliver compression therapy to the patient (via tubes 18, fig 1 of Wasserman).            
With respect to claims 3, the modified Wasserman that the human-shaped graphical element depicts a plurality of body regions (see annotated fig 1 of Since or Carkner lights up different portions for different therapies) and the compression therapy graphical indication is displayed on at least one body region of the plurality of body regions to indicate that compression therapy (see selector in annotated fig 1 of Since or see [0090], lines 11-18) is deliverable thereto.            
With respect to claims 4, the modified Wasserman that the controller is further configured to execute providing a therapy configuration graphical region (see selector in annotated fig 1 of Since or see annotated Carkner fig 10) on the graphical user interface to allow a user to configure the compression therapy to be delivered to the patient (see [0077], lines 12-24; see also 186, fig 10, program selection button of Carkner), wherein the human-shaped 
With respect to claim 5, the modified Wasserman that the therapy configuration graphical region comprises a plurality of selectable treatment regions (see programs election button; 186, fig 10) selectable by a user to select which one or more body regions of the patient to deliver compression therapy to (see [0079], lines 1-2; i.e. arm, leg, head, etc. of Carkner).            
With respect to claim 6, The modified Wasserman that upon selection of a treatment region of the plurality of treatment regions (see claim 5 above), the therapy configuration graphical region comprises a plurality of selectable treatment areas (see [0079], lines 1-2; i.e. elbow, wrist, etc. of Carkner) selectable by a user to select one or more body areas of the patient to deliver compression therapy to (program selection), wherein body areas are a subset of the selected one or more body portions (regions are defined in claim 5 as arm where areas are specific arm areas i.e. wrist or elbow).            
With respect to claim 7, the modified Wasserman that each of the plurality of selectable body areas (see claim 6 above) comprise a treatment duration (program parameters include duration; see [0077], line 19 of Carkner) indicating an amount of time that compression therapy is be delivered to the corresponding body area (see [0077], lines 19-20 of Carkner) of the patient.            
With respect to claim 8, the modified Wasserman discloses that two or more of the plurality of selectable treatment regions are selectable by a user to select two or more body 
With respect to claim 9, the modified Wasserman shows that the pressure is selectable (see [0060], lines 6-8 of Wasserman) and the therapy configuration graphical region comprises a plurality of treatment pressure variation regions (each region of the user’s body can receive a different pressure; i.e. selectable) selectable by a user to increase, decrease, or maintain (pressure is a programming parameter, so it can be set to any preferred level) the pressure of the compression therapy.
With respect to claim 10, the modified Wasserman shows that the therapy configuration graphical region comprises a plurality of treatment cycle regions (locations of treatment have different cycles based of preferred therapy) selectable by a user to select an amount of cycles (see [0077], lines13-14 of Carkner) of the compression therapy.
With respect to claim 11, the modified Wasserman that the controller is further configured to execute providing a therapy status graphical region (see annotated Carkner fig 10) on the graphical user interface to allow a user to view status information regarding the compression therapy being delivered to the patient (see [0089], lines 1-8 of Carkner), wherein the human-shaped graphical element is displayed on the graphical user interface with the therapy status graphical region (see location of interface in annotated Carkner fig 10).       
With respect to claim 13, The modified Wasserman that the controller is further configured to execute delivering compression therapy to at least the head (see location of LED on body silhouette (194) fig 10 of Carkner) and another body portion (location of additional LEDs on body silhouette (194) in fig 10 of Carkner) of the patient (see also claim 8 above, system can provide therapy to multiple regions).     

With respect to claim 15, the modified Wasserman that the controller is further configured to define a default therapy configuration (by selecting program parameters the user can set a default therapy; see [0077], lines 9-13 of Carkner), and displaying a default therapy region (default therapy would be a program and can be chosen from program selection; 186, fig 10) selectable by the user to configure compression therapy according to the default therapy configuration.
With respect to claim 16, the modified Wasserman a method for compression therapy which includes allowing a user to select a program (wave or sequential, see col. 3, lines 66-67 of Wasserman)  comprising of sequence pressures (see col. 3, lines 63-65 of Wasserman), displaying a human-shaped graphical element (body silhouette; 194, fig 10 of Carkner) on the graphical user interface (after modification of interface of Wasserman) on a compression therapy apparatus (Abstract, lines 1-4 of Wasserman) operably coupled to a compression garment (bladders) to provide compression therapy to a patient (see col. 2 lines 34-39 of Wasserman), and displaying a compression therapy graphical indication on the human-shaped graphical element indicative of the location of compression therapy deliverable by the compression therapy apparatus zone selection indicates which portion is being selected, (see [0090], lines 13-18 of Carkner).

With respect to claim 18, the modified Wasserman that the human-shaped graphical element depicts a plurality of body regions (see annotated fig 1 of Since or Carkner lights up different portions for different therapies) and the compression therapy graphical indication is displayed on at least one body region of the plurality of body regions to indicate that compression therapy (see selector in annotated fig 1 of Since or see [0090], lines 11-18) is deliverable thereto.            
With respect to claim 19, the modified Wasserman that the controller is further configured to execute providing a therapy configuration graphical region (see selector in annotated fig 1 of Since or see annotated Carkner fig 10) on the graphical user interface to allow a user to configure the compression therapy to be delivered to the patient (see [0077], lines 12-24; see also 186, fig 10, program selection button of Carkner), wherein the human-shaped graphical element is displayed on the graphical user interface with the therapy configuration graphical region (see location on annotated Carkner fig 10) and the compression therapy graphical indicates the location of compression therapy configured using the therapy configuration graphical region (selection of program provides body region LED on body silhouette for where the compression is performed).            
With respect to claim 20, the modified Wasserman that the controller is further configured to execute providing a therapy status graphical region (see annotated Carkner fig 10) on the graphical user interface to allow a user to view status information regarding the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman in view of Carkner as applied to claim 11 above, and further in view of Cone (5591200).
With respect to claim 12, the modified Wasserman shows a therapy duration area (time selector, fig 3E of Roth) but is silent regarding depicting an amount of time remaining.
However, Carkner teaches an area depicting an amount of time remaining (countdown feature; see [0089], lines 4-6 of Carkner) for the cycles of therapy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphic element of the modified Wasserman to include the countdown feature as taught by Carkner so the user can determine how much longer they will be in therapy.
Further the modified Wasserman lacks a pause/resume area.
However, Cone teaches a control apparatus (10, fig 1 of Cone) with a pause/resume button (24, fig 1 of Cone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy status region of the modified Wasserman to include the pause/resume button as taught by Cone, doing so would allow the user to take breaks if needed without having to start the whole treatment over.
Response to Arguments
Applicant’s arguments, see pgs. 3-4 of pre-brief request, filed 6/23/21, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC §103 have been fully considered and are new art rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785